Citation Nr: 0944882	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-39 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability prior to February 7, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss disability from February 7, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1966.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes that in his substantive appeal, dated in 
December 2006, the Veteran requested a Board hearing at the 
local VA office.  In a statement dated in March 2007, the 
Veteran requested a Board hearing in Washington D.C.  The 
claims file contains a VA Form 119, report of contact, dated 
in August 2008.  The form notes that the Veteran stated that 
he does not request a Board hearing of any type.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(e) (2009).


FINDINGS OF FACT

1.  A May 2005 VA examination record reflects that the 
Veteran's bilateral hearing loss disability was manifested by 
Level III hearing in the right ear and Level II hearing in 
the left ear.

2.  A February 7, 2008 VA examination record reflects that 
the Veteran's bilateral hearing loss disability was 
manifested by Level VIII hearing in the right ear and Level 
II hearing in the left ear.

3.  The Veteran's tinnitus is assigned a single 10 percent 
rating, which is the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.



CONCLUSIONS OF LAW

1.  Prior to February 7, 2008, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  From February 7, 2008, the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2009).

3.  There is no legal basis for the assignment of a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic  Code 6260 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In correspondence, dated in April 2005, VA informed the 
Veteran of what evidence was required to substantiate his 
claim for an increased rating for right ear hearing loss 
disability, and of his and VA's respective duties for 
obtaining evidence.  VA informed the Veteran that he could 
submit evidence in the form of medical statements, lay 
statements, or his own statements regarding how his 
disability has become worse.  He was further informed that he 
could submit any clinical findings or evidence of treatment.  
See 38 U.S.C. § 5103(a); Vazquez-Flores v. Shinseki, --- F.3d 
---, 2009 WL 2835434 (2009).  VA informed the Veteran that 
his claim for left ear hearing loss had been previously 
denied and that he must submit new and material evidence to 
reopen the claim.  The Board notes, however, that in 
adjudicating the claim, the RO treated the Veteran's left ear 
hearing loss as part of the Veteran's claim for an increased 
rating and titled the issue as a claim for an increased 
rating for bilateral hearing loss (formerly shown as hearing 
loss, right ear).  In sum, rather than first finding that new 
and material evidence had been received to reopen the claim 
for entitlement to service connection for a left ear hearing 
loss disability, the RO incorporated it into the already 
service-connected right ear hearing loss disability, and gave 
it the same effective date.  In a subsequent decision, dated 
in May 2008, the RO increased the Veteran's bilateral hearing 
loss disability to a 20 percent evaluation.  

In addition, in correspondence, dated in October 2007, VA 
informed the Veteran of the requirements for determining a 
disability rating and effective date in accordance with the 
Court's decision in Dingess/Hartman.  This correspondence 
also informed the Veteran of what evidence was required to 
substantiate his claim for tinnitus, and of his and VA's 
respective duties for obtaining evidence .  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and numerous 
VA treatment and examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, and lay statements of other individuals.  The 
Board has carefully reviewed the statements and the medical 
evidence, and concludes that there has been no identification 
of further available evidence not already of record.  The 
Veteran has averred that he was treated at the Louisville, 
Kentucky VA Medical Center in 1970; however, VA 
correspondence dated in August 2007, and a VA memorandum 
dated in September 2007, reflect that no records were 
available from the Louisville, Kentucky VA Medical Center.  

VA examinations with respect to the bilateral hearing loss 
disability and tinnitus were obtained in May 2005 and 
February 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they include full audiometric 
examinations of the Veteran.  The reports of the examinations 
contain findings necessary to evaluate the disability under 
the applicable diagnostic code rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The May 2005 VA examiner noted that the 
Veteran felt that his hearing loss was getting worse and that 
he was having more difficulties with hearing.  The February 
2008 VA examiner noted that the Veteran reported difficulty 
understanding speech heard at church and in crowds.  In 
addition, the lay statements in the evidence of record 
reflect that the Veteran apparently had difficulty on the 
phone and in face to face conversations.  The statements do 
not reflect whether such difficulties were present when the 
Veteran was using his hearing aids.  The Board finds that the 
evidence of record is sufficient for the Board to consider 
whether referral for an extra-scheduler rating is warranted 
under 38 C.F.R. § 3.321(b).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).



Rating hearing loss disability 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Rating Tinnitus

Tinnitus is evaluated at 10 percent.  Only a single 
evaluation for recurrent tinnitus is assigned, whether the 
sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6262, Note (2).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.



Bilateral Hearing Loss Disability

The Veteran is service connection for bilateral hearing loss 
disability, which was evaluated as noncompensable effective 
from June 1999 to February 7, 2008.  In a statement, received 
in October 2004, the Veteran averred that an increased 
evaluation was warranted.  A July 2005 rating decision denied 
a compensable evaluation; however, during the pendency of the 
appeal from that rating decision, the RO increased the 
Veteran's evaluation to 20 percent effective from February 7, 
2008.  As the Veteran's claim was received by VA in October 
2004, the rating period on appeal is from October 2003, one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2009).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Prior to February 7, 2008

The pertinent competent clinical evidence of record includes 
a May 2005 VA examination report.  The examination revealed 
the relevant pure tone thresholds, in decibels, were as 
follows:  




HERTZ




1000
2000
3000
4000
RIGHT

50
65
105
95
LEFT

25
60
60
65

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
78.75 decibels.  His puretone threshold average for the left 
ear was recorded as 52.5 decibels.  His speech recognition 
ability was 90 percent for the right ear and 84 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having bilateral sensorineural hearing 
loss which was significantly worse in the right ear.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a compensable rating assignment prior 
to the February 2008 VA examination.  Under 38 C.F.R. § 4.85, 
Table VI, the Veteran's right ear, which manifests an average 
puretone threshold of 78.75 and a speech discrimination of 90 
percent, is a Level III impairment.  The Veteran's left ear 
manifests an average puretone threshold of 52.5 and a speech 
discrimination of 84 percent; thus, reference to Table VI 
shows the Veteran's left ear hearing loss to be a Level II 
impairment.  Applying these results to Table VII, and using 
the Veteran's right ear as the poorer ear, the Veteran's 
bilateral sensorineural hearing loss disability evaluation is 
shown to be non-compensable.

The Board acknowledges the Veteran's contentions that his 
bilateral hearing loss is worse than a noncompensable 
disability rating. (See NOD dated in July 2005).  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2009).  

There is no evidence of record that the Veteran's hearing 
loss disability causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In conclusion, the noncompensable evaluation assigned for the 
Veteran's bilateral hearing loss prior to February 7, 2008 
reflects his disability picture and a higher rating is not 
appropriate for that time period.  

From February 7, 2008

The pertinent competent clinical evidence of record also 
includes a February 2008 


VA examination report.  The examination revealed the relevant 
pure tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

55
75
105
100
LEFT

30
60
60
65

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
83.75 decibels.  His puretone threshold average for the left 
ear was recorded as 53.75 decibels.  His speech recognition 
ability was 86 percent for the right ear and 84 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having mild sensorineural hearing loss 
through 1500 Hz. sloping to a severe to profound hearing loss 
in both ears.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of 20 
percent.  Considering that the Veteran's right ear manifests 
an average puretone threshold of 83.75 and a speech 
discrimination of 86 percent, reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level IV impairment.  As noted above, 38 C.F.R. § Table VIA 
is used to determine a Roman numeral designation when the 
puretone threshold at each of the four specified frequencies 
(1000,2000, 3000, and 4000 hertz) is 55 decibels or more.  
Pursuant to § 4.86, the higher Roman numeral from either 
Table VI or Table VIA is then used in Table VII.  As noted 
above, the Veteran's right ear puretone threshold at each of 
the pertinent four frequencies is 55 decibels or higher; 
therefore, Table VIA may be used to determine a Roman numeral 
designation for the right ear.  Applying the Veteran's right 
ear puretone threshold average of 83.75 percent to Table VIA, 
a Level VIII is derived. 

The Veteran's left ear manifests an average puretone 
threshold of 53.75 and a speech discrimination of 84 percent, 
reference to Table VI shows the Veteran's left ear hearing 
loss to be a Level II impairment.  The Board notes that in 
arriving at an evaluation of 20 percent, the RO used Table 
VIA to achieve a higher Roman numeral for the left ear; 
however, 38 C.F.R. § 4.86(a) states that each ear will be 
evaluated separated.  The Board finds that the Veteran's 
hearing loss disability for the left ear does not warrant the 
use of Table VIA for the left ear.  

Using Table VII, with a poorer right ear of Level VIII 
impairment, and a left ear of Level II impairment, a 10 
percent evaluation is warranted. 

Finally, the evidence does not reflect, and the Veteran has 
not averred, that the disability at issue causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  

Tinnitus

The Veteran is service-connected for tinnitus and is 
currently assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent 
rating is the maximum schedular rating for tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  In July 2005, the 
Veteran filed a notice of disagreement to a July 2005 rating 
decision which denied him an increased rating for bilateral 
hearing loss disability and tinnitus.  The Veteran's NOD 
referred to the bilateral hearing loss disability rating, and 
not to the tinnitus rating.  Nevertheless, the RO 
readjudicated the tinnitus claim and again evaluated it as 10 
percent.  The Veteran filed a substantive appeal in December 
2006.  In August 2007, the Veteran filed a claim for 
tinnitus.  However, as just noted, he was already service-
connected for tinnitus.  It appears that the Veteran's claim 
was in response to the Court's decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005) and was a claim for 
bilateral tinnitus.  The RO readjudicated the claim as a 
continuation of the appeal of the July 2005 rating decision.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-June 10, 1999, and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA thereafter appealed to  
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344  
(Fed.Cir.2006), citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the  
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, namely 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a Veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.

The Veteran has not averred, and there is no evidence of 
record, that symptoms attributable to  tinnitus would be more 
appropriately evaluated under any alternate diagnostic code.  
There is neither evidence nor argument that tinnitus 
manifests in symptoms other than ringing in the ear or that 
such results in unusual disability  to render impracticable 
application of the Rating Schedule.  There is no evidence of 
record that the Veteran's tinnitus caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability prior to February 7, 2008 is denied.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss disability from February 7, 2008 is 
denied.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


